In an action, inter alia, to dissolve a partnership, the defendant appeals from an order of the Supreme Court, Queens County, dated September 1, 1977, which, inter alia, directed both parties to deliver to the temporary receiver all moneys paid to them by patients whom they treated at the offices of their dental partnership. Appeal held in abeyance and the parties are directed to proceed with the arbitration on June 27, 1978; the arbitrator is to determine the questions before him without undue delay and the parties are to advise the court forthwith of the arbitrator’s decision. Shapiro, J. P., Cohalan, Margett and O’Connor, JJ., concur.